Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

1. In response for reconsideration filed August 9, 2022, no claims were amended.

2. Applicant argued that, see Section II page 10, filed August 9, 2022, with respect to claims 1, 6, 11 and 16, “…Chen merely discloses a device using a counter to determine whether to declare an RLF and, if RLF is declared, resources are released. Chen does not teach or suggest that the SLRB configuration includes a radio link control (RLC) mode. Although Chen discloses an RLC failure, merely declaring an RLF failure is not including, in the SLRB configuration, an RLC mode. Chen 12 DOCKET No. SAMS07-24035APPLICATION No. 17/090,708PATENTdoes not disclose using an RLC mode in regard to determining an RLC mode. There can be various reasons for an RLC failure. Simply because Chen mentions an RLC failure does not mean that the RLC failure involves determining an RLC failure based on an RLC mode. Also, Chen does not disclose a relationship between an SLRB configuration and an RLC mode. Chen does not teach or suggest "the SLRB configuration includes a radio link control (RLC) mode" as recited in Claim 1. Chen does not provide a disclosure that remedies the deficiencies of Huawei. Neither Huawei nor Chen disclose that an SLRB configuration includes an RLC mode. Therefore, Huawei and Chen fail to teach or suggest determining "a failure of an AS configuration" by using an RLC mode included in an SLRB configuration. Since neither Huawei nor Chen disclose an SLRB configuration includes an RLC mode, neither Huawei nor Chen disclose determining "a failure of an AS configuration" by using the RLC mode. The AS configuration, as recited in Claim 1, is associated with a bi-directional sidelink connection. When considering "identifying a failure of an access stratum (AS) configuration associated with bi- directional sidelink connection," the claimed invention is associated with "a bi-directional sidelink connection." Neither Huawei nor Chen disclose determining "a failure of an AS configuration" in relation to a bi-directional sidelink connection. The Office Action cites an RLF and RLC failure from Chen. This is not correct. The Chen RLF and RLC failures do not correspond, disclose, or suggest "a failure of an AS configuration associated with bi-directional sidelink connection." In Chen, an RLF is declared when a wireless environment quality is bad after determining in-sync or out-of-sync based on the strength of a signal in the wireless environment. In Chen, the RLC failure declaration is not based on an RLC mode. Rather, RLC failure is declared when the number of retransmissions exceeds a preset number of retransmissions. The cited feature from Chen is to declare a terminal's RLF or RLC 13  DOCKET No. SAMS07-24035APPLICATION No. 17/090,708PATENTfailure when a radio environment is bad. Chen does not disclose or suggest determining a failure of an AS configuration by using an RLC mode. Therefore, neither Huawei nor Chen teach or suggest "identifying a failure of an access stratum (AS) configuration associated with bi- directional sidelink connection based on the RLC mode included in the SLRB configuration" as recited in Claim 1. 
For at least these reasons, Claim 1 and its dependent claims are allowable. For one or more of these reasons, Claims 6, 11, and 16 and their respective dependent claims are allowable. Accordingly, the Applicant respectfully requests that the § 103 rejection be withdrawn. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, Huawei teaches receiving, from a second terminal, a first message including a sidelink radio bearer (SLRB) configuration; and transmitting, to the second terminal, a second message including information indicating the failure of the AS configuration, in case that the failure of the AS configuration is identified (see page 6, discloses a method for a UE, comprising: receiving an SLRB establishment configuration; and sending out an SLRB establishment failure response to an initiating UE when a peer UE fails in reception of the SLRB configurations for an established SLRB from the initiating UE due to some abnormal cases (e.g. AS configuration failure)), and Chen teaches a SLRB configuration includes a radio link control (RLC) mode (see Fig.8, para. 0076, upon  indication  from  the  sidelink  logical  channel   which  is  only  transmitted   on  the secondary   sidelink   carrier   that   the   maximum   number   of   retransmissions  has  been reached,  the wireless  device may  delcare radio link control  (RLC) failure  and report the RLC  failure  to  the  other  wireless  device);  identifying a failure of an access stratum (AS) configuration associated with bi- directional sidelink connection based on the RLC mode included in the SLRB configuration (see Fig.7, Fig.8, Fig.9, 0069-0077,  a first UE 902 and a second UE 904 previously established a unicast sidelink wireless connection. As shown, in 906, the second UE 904 declare sidelink RLC failure. In 908, the second UE 904 provide sidelink failure information indicating the sidelink RLC failure to the first UE 902. In 910, the first UE 902 provide sidelink RRC reconfiguration information to the second UE 904. In 912, the second UE 904 provide a sidelink RRC reconfiguration complete indication to the first UE 902, completing the reconfiguration process, see also para. 0078-0080, in  addition  to  performing  RLM  techniques  for  access  stratum level connection  maintenance,  it is possible for wireless devices performing unicast sidelink  wireless  communication  to implement  one or more radio resource  management (RRM) techniques, see also para. 0075, Fig.6, the access stratum level connection maintenance techniques  includes one or more radio link monitoring (RLM) techniques. FIG. 6 is a flowchart diagram illustrating a high-level overview of how such RLM may proceed. In 602, the wireless device may perform sidelink radio link monitoring, which may include evaluating the sidelink radio link quality on a sidelink control channel and/or on sidelink reference signals over a time duration. In 604, when specified conditions for radio link failure (RLF) are met, sidelink RLF is declared. In 606, when sidelink RLF has been declared, a sidelink RRC connection re-establishment procedure is performed, clearly Chen teaches receiving, from a second terminal, a first message including a sidelink radio bearer (SLRB) configuration; and transmitting, to the second terminal, a second message including information indicating the failure of the AS configuration, in case that the failure of the AS configuration is identified, see also Fig.8 para. 0083, 0097, 103-0105).

/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469